Citation Nr: 0300943	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
arthralgia claimed as secondary to service-connected 
residuals of injury to the right metatarsal area with 
plantar callosities.

2.  Entitlement to service connection for a left hip 
arthralgia claimed as secondary to service-connected 
residuals of injury to the right metatarsal area with 
plantar callosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1963.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of June 2000 from the 
Oakland, California Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in part, denied 
entitlement to service connection for arthralgias of the 
right hip and left hip.

Other issues formerly on appeal consisted of claims of 
entitlement to service connection for bilateral 
arthralgias of the knees, bilateral arthralgias of the 
ankles and a left foot disorder.  Appeal of these issues 
was rendered moot by RO rating decision of July 2002, 
which granted service connection for these disabilities 
and also awarded a grant of total disability evaluation 
due to individual unemployability.  


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The more probative evidence reflects that the 
veteran's claimed right hip and left hip arthralgias are 
actually manifestations of a lumbar spine disability 
consisting of a protrusion of the left L4-L5 vertebral 
level.

3.  Arthralgias of the left and right hip are not 
reasonably shown to be etiologically related to a service 
connected right foot disorder.


CONCLUSION OF LAW

Arthralgias of the right hip and left hip are not 
proximately due to or the result of a service-connected 
right foot disorder. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The December 1959 enlistment examination revealed normal 
musculoskeletal examination.  Service medical records are 
negative for any left or right hip problem or back 
problems.  A January 1960 medical questionnaire revealed 
no complaints of rheumatism or arthritis.  In February 
1960 the veteran was treated for what was said to be a 
strain to the mid tarsal area, accidentally incurred while 
running over an obstacle course and having turned his 
right foot inwardly.  In October 1963, he was seen for 
complaints of pain and callus of the right foot said to be 
present for 1 year.  He was said to be working on roads 
and grounds with very little improvement using tape pads.  
The right foot had a large painful callus under the first 
and third metatarsal heads.  Examination also revealed 
varus heels, right greater than left.  He was noted to 
have injured his right foot in basic training.  In 
December 1963 his feet were improved although he had a 
massive callus under the 3rd and 4th metatarsal heads of the 
right foot.  At this time, he had a good gait and was 
comfortable using metatarsal bars and scaphoid pads.  The 
December 1963 separation examination revealed 
hypercallosities over both metatarsal areas.  Otherwise 
the separation examination revealed normal musculoskeletal 
findings.  

The report of an October 1965 VA examination reflects 
findings of calluses on both feet, especially the right 
foot which had become tender and painful when walking.  
The veteran indicated that he treated them by having a 
physician periodically trim his calluses and furnish pads 
as needed.  Orthopedic examination of the feet yielded a 
bilateral mild pes cavus.  The right foot showed a large 
plantar callosity at the head of the first metatarsal and 
another at the head of the third metatarsal extending over 
the fourth metatarsal.  They were considerably thickened 
and were not tender on palpation at this time.  Otherwise, 
the foot appeared normal except that there was no widening 
of the foot, no hammertoe and no other deformity except 
the slight pes cavus.  The left foot was shown to be 
similar to the right, with calluses over the head of the 
first metatarsal, and over the second, third and fourth 
metatarsals.  However the left foot calluses were quite 
thin, were nontender and apparently did not cause much 
trouble.  No other musculoskeletal findings were noted.  
The diagnosis were bilateral pes cavus; injury mid right 
metatarsal area in 1960 with subsequent development of 
plantar callosities necessitating treatment and plantar 
callosities of the left foot, mild, asymptomatic.  

By rating decision of December 1965, service connection 
was granted for residuals of injury to the right 
metatarsal areas, with plantar callosities.  Bilateral pes 
cavus and calluses of the left foot were designated as 
nonservice connected.

The report of a December 1970 VA examination again did not 
reflect any musculoskeletal findings aside from those 
surrounding his feet.  He complained that his feet were 
getting worse, in that they were becoming more painful.  
He continued with regular podiatry treatment to have his 
calluses trimmed and pads supplied.  He also self treated 
with Dr. Sholls callus pads.  He indicated that he wore 
soft insoles in his street shoes and a leather covered 
insole with a steel shank in his work shoes to relieve 
pressure.  Examination of the feet revealed a mild degree 
of bilateral pes cavus without hammertoes or hallux 
valgus.  The pedal pulses were excellent and there was a 
full range of motion of both ankles and toes.  He had a 
callus beneath the head of the first metatarsal on the 
right foot and another callus extending from the second to 
fourth metatarsal heads.  This callus was tender below the 
head of the fourth metatarsal.  The callosities were 
rather thickened although they had been well trimmed.  On 
the left foot there were calluses in exactly the same 
position except that they were thinner and not sensitive 
to the touch.  The diagnoses was pes cavus, bilateral with 
metatarsalgia and callosities, and residuals, injury right 
foot.

Private medical records obtained reveal that the veteran 
was seen in January 1983 with complaints of painful 
growths under his feet and big toes.  He was assessed with 
intractable plantar keratoma in the right third metatarsal 
head and right hallux interphalangeal joint in June 1983 
and underwent osteotomy of the third metatarsal and 
arthroplasty of the hallux interphalangeal joint.  In May 
1993 he was again seen with complaints that his calluses 
and corns were hurting him.  He underwent surgery to both 
feet in July 1993, with osteotomies performed on the third 
metatarsal and the great toe of the left foot.  An 
arthroplasty was done on the fourth toe of the left foot 
and on the fourth toe of the right foot in July 1993.  He 
was sent to physical therapy post surgery in August 1993 
and was noted to still be complaining about difficulty and 
problems with the left foot and some pain and soreness on 
his right feet.  He noted that he was very limited in his 
ability to perform functional activities due to pain and 
was wearing a wooden type orthotic shoe that prevented any 
type of movement in the toes or foot.  He indicated that 
if he stayed on his feet for prolonged periods, he would 
experience increased swelling in the left foot region.  He 
reported that his pain in his left foot was particularly 
involved in the third and fourth toe, as well as the big 
toe.  He indicated that he had pain when he put pressure 
to the area, and when he tried to move his toes.  He also 
reported some pain in the fourth digit of the right foot, 
but not as bad as the left foot.  

In September 1993 his rehabilitation progress was noted to 
show some decreased pain, decreased edema and improved 
exercise tolerance.  He indicated that he felt more 
flexible but still had some swelling although it 
decreased.  He did complain of the second toe hurting at 
the MCP joint and the fourth toe hurting when he flexed 
fully.  He also reported the boot made his heel sore and 
the foot stiff.  The second MCP appeared very tight and 
the fourth MCP was very painful.  He carried a diagnosis 
of metatarsalangeal and hammer toes of both feet in 
September 1993 and was restricted from full duty work.  He 
continued to have complaints of pain persisting at the 
fourth toe of the right foot reported in November 1993.  

A February 2000 X-ray report addressing the veteran's 
lumbar spine reflects an impression of severe L5-S1 disk 
space narrowing and mild degenerative changes through the 
remainder of the lower lumbar spine.  Negative bilateral 
feet and ankles were also visualized in this X-ray report.

A March 2000 letter from K. Wolf, M.D. reflects that the 
veteran had a history of multiple podiatric surgical 
interventions, pes planus, bilateral valgus deformities, 
status post bilateral bunionectomies.  He was also noted 
to be status non-union of several digits of his feet, 
which were operated on years earlier.  He was noted to be 
employed as a postal worker with a great deal of standing 
and his difficulties involving his feet were continuous.  
This physician indicated that the veteran's chronic foot 
difficulties originated in service.  A June 2000 letter 
from the same physician essentially stated the same 
history as the March 2000 letter and reiterated that the 
veteran's foot disabilities severely limited his ability 
to perform his job that involved prolonged standing.  

By rating decision of July 2000, the evaluation of the 
veteran's service connected residuals of right metatarsal 
injury was increased from 10 percent to 30 percent 
disabling.  

Private treatment notes from 2000 reflect continued 
complaints of pain in the right fourth toe and the left 
foot.  The veteran also complained of his knees and back 
hurting and said that his toes would go numb after a half-
hour of being on his feet.  He was noted to be placed on 
light duty restriction at his work in August 2000 due to 
his painful foot disorder requiring 10 minutes of sitting 
down after one hour of standing.  In September 2000 he was 
noted to be unable to put any weight on his right first 
metatarsal since 1960 due to a foot injury in service when 
he fell.  He felt that the pain of his right foot was 
causing him to walk awkwardly and create pain at the left 
foot, ankle, knee and low back.  

A September 2000 report from D. Marram, D.P.M. reflects 
that this medical provider treated the veteran for several 
years for his complaints of painful corns and calluses.  
The veteran was also noted to complain of pain in other 
areas, including his left hip and low back.  He related a 
history of having injured his feet in the service and was 
operated on by this doctor in 1993 for intractable plantar 
keratomas and hammertoes at both feet.  The veteran was 
noted to have been examined in August 2000 with the chief 
complaint of painful fourth toes with enlarged proximal 
interphalangeal joint with a very tender edematous clavus.  
X-rays of the foot demonstrated a displaced fourth toe 
with an absent head of the proximal phalanx of the right 
fourth toe.  He had intractable keratomas at the ball of 
both feet with loss of fat pad.  He also complained of 
constant numbness of his feet after one hour on his feet.  
He was said to have pain throughout various joints over 
his lower extremity after about 15 to 30 minutes of doing 
postal work.  Observation of his gait revealed a rigid 
antalgic gate with his feet supinated.  He looked as 
though he was walking on nails.  The impressions rendered 
were bursitis, second and fifth metatarsophalangeal joints 
of both feet, loss of fat pad both feet, dislocated right 
fourth toe, plantar keratomas, both feet, rigid antalgic 
gait due to pain and joint disorders of the back, hip, 
knees and ankles.  Dr. Markham stated that it was as 
likely as not that the veteran's current painful disorders 
were due to his initial foot injury in the 1960's while in 
the service.  Because of compensation for this painful 
foot condition, he had injured his hips, knees, ankles and 
low back.

A private treatment record from October 2000 reveals that 
the veteran was seen with complaints of pain in the feet, 
ankle hips and knee.  He was noted to look very 
uncomfortable.  He underwent debridement of both feet and 
was presented with shields.  In November 2000, he was 
noted to have been placed in a full time light duty 
position at work from September 2000 to January 2001.

In June 2001, the veteran reported for a VA examination.  
A history of the veteran having injured his right foot 
during basic training sliding down an incline was given.  
He was noted to have undergone osteotomy of the third 
metatarsal and arthroplasty of the hallux interphalangeal 
joint of the right foot in 1984  He was noted to have 
undergone the second surgery in 1993, which involved 
osteotomy of the third metatarsal of the left foot, 
arthroplasty of the fourth left toe, ostectomy of the left 
great toe and arthroplasty of the fourth toe of the right 
foot.  Since his injury, the veteran was said to have pain 
on top of the right foot and from the big toe extending up 
the side of the foot.  The pain was constant and increased 
by walking and standing.  A flare up of pain could last up 
to a week and occurred every two weeks.  The pain was 
decreased with medications.  Tenderness was noted in the 
big toe and other toes of the right foot and the big toe 
sometimes could swell up.  The big toe felt stiff on 
examination.  He was noted to wear arch supports and was 
also noted to have been on limited duty at the post office 
and had retired in May 2001.  Regarding the left foot, he 
complained of pain on the plantar aspect of the third and 
fourth toes and pain at the big toe.  The pain was 
constant and increased with standing and walking.  The 
left great toe was stiff, but he denied any swelling.  He 
indicated that he had tried to use a metatarsal bar on 
both sides, which helped.  He was noted to wear arch 
supports.  

When asked regarding his complaints of pain in his hips 
noted on VA form 21-2507, he stated that he would get pain 
across his low back in the "sockets" and in both buttocks.  
He could get pain in the posterior thigh going down to the 
ankle, left greater than right.  He denied any specific 
trauma, epidural injection or motor vehicle accidents 
involving his back.  His back pain was described as 
constant and increased with standing, walking, lifting, 
bending and squatting.  Medication as well as application 
of heat was noted to decrease his back pain.  He indicated 
that he also would get numbness going down the lower left 
leg, including the foot.  All the right toes were noted to 
have been numb for several years.  His back was stiff when 
he had pain.

Objective examination of the back revealed the iliac 
crests and shoulders to appear level.  The spine appeared 
straight in the sagittal plane.  The was some tenderness 
in the low back paravertebral muscles.  There was no spasm 
and no tenderness in the greater trochanters.  There was 
tenderness in both buttocks.  There was pain noted on all 
planes of motion for the spine.  Straight leg raising on 
the right revealed pain in the back and on the left caused 
lateral thigh and knee pain.  Hip passive range of motion 
appeared within normal limits without any pain with 
internal and external rotation.  

The feet were noted to have hammertoes and calluses on the 
lateral aspect of the second toe of the right foot.  
Tenderness at the big toe, fourth toe and heel was noted.  
There was no swelling and he was able to wiggle his toes.  
On the left foot, there was a faint scar on the lateral 
big toe and the webspace between the second and third.  
There was tenderness at the first and fourth metatarsal 
heads at the plantar aspect of the foot.  There was also 
tenderness at the big toe and heel and the areas of 
tenderness had calluses.  He could wiggle his toes.  
Ambulation was done with the left foot deviate laterally 
more than his right.  He did not walk with a normal heel 
to toe motion.  His ambulation was slow.  

X-ray findings revealed in pertinent part, no fractures, 
dislocations, significant arthropathic changes or focal 
lytic or blastic lesions.  Bilateral feet revealed no 
evidence of acute fracture, dislocation or other bony 
pathology.  Well corticated bony fragment along the distal 
medial aspect of the proximal phalanx of the right great 
toe, which most likely represented an accessory ossicle 
through an old well healed fracture fragment was another 
possibility.  

The veteran was also noted to have brought along a May 
2001 CT scan of his lumbar spine, which was noted to 
reveal an impression of large broad based central and left 
paracentral disk protrusion at L4-5 vertebral level.  The 
disk material had obliterated the left lateral recess and 
proximal neuroforimina and most likely impinged on the 
left L5 nerve root.  This disc was associated with 
moderate stenosis of the central spinal canal.  The 
impression, in pertinent part, was that although the VA 
Form 21-2507 had referred to bilateral hips, it appeared 
that the pain is likely as not being referred from the 
veteran's back.  He was assessed with chronic low back 
pain, which was as likely as not was a component of the 
left sensory radiculopathy.  Also assessed was history of 
right foot metatarsal injury with plantar calluses.  The 
veteran was noted to be status post osteotomy of the third 
metatarsal and arthroplasty of the hallux interphalangeal 
joint of the right foot, arthroplasty of the right fourth 
toe, hammertoes.  For the left foot, the veteran was 
status post osteotomy of the third metatarsal, 
arthroplasty of the fourth toe and ostectomy of the great 
toe, metatarsalgia.  The examiner also diagnosed bilateral 
arthralgias of the knees and ankles.

Regarding the relationship between these diagnosed 
disorders and his service connected right foot condition, 
the examiner opined that the veteran's bilateral knee, 
bilateral ankle, and left foot disorders were as likely as 
not related to the service connected right foot condition.  
However regarding the back condition (alleged by the 
veteran to be a hip condition), the examiner stated that 
it was possible, but unlikely that the right foot 
condition would lead to a lumbar disk protrusion resulting 
in a left radiculopathy.  


Legal Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection is also warranted where 
aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown 7 Vet. 
App. 439 (1995).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent 
medical evidence showing that the disabilities are 
causally-related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent 
medical evidence is defined as evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions. Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses. 38 
C.F.R § 3.159(a)(2) (2002); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
which eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Pub. L. No. 106-475, § 
7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The regulations pertaining to this 
claim merely implement the VCAA of 2000 and do not provide 
any rights other than those provided by the VCAA of 2000.  
See 66 Fed. Reg. at 45,629.

By a letter of June 2001 the RO advised the veteran of the 
VCAA and informed him of his responsibility and that of VA 
in developing his claim.  Of record is private medical 
evidence, including statements from private physicians, 
along with the veteran's service medical records and VA 
examination reports.  The veteran has not indicated any 
treatment through VA medical providers.  The RO also has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him and his 
representative of the information and evidence necessary 
to substantiate the claim and of the efforts to assist 
him.  The veteran indicated that he had no additional 
evidence to submit in a letter dated in January 2001.

Additionally, through an October 2000 statement of the 
case, and the supplemental statement of the case in July 
2002, the RO informed the veteran of the information and 
medical and lay evidence that was necessary to 
substantiate his claim, and his responsibility for 
providing that information and evidence.  In sum, it is 
clear from the record that the VA's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim and of what evidence he 
could submit himself or identify so that VA could obtain 
the evidence for him.   Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained 
by whom and advised him of his responsibilities if he 
wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 01-997 (U.S. Vet. App. June 19, 2002).  Thus, 
the Board may proceed to decide the claim.  

It is neither claimed nor adequately shown that the 
veteran's claimed hip disability or disabilities are of 
service origin, and the service medical records do not 
show any evidence of either left or right hip problems or 
hip injury.  Hip problems were not complained of until 
September 2000.  The VA examiner after examining the 
veteran in June 2001 determined that the source of the 
veteran's claimed hip problems was actually due to a 
lumbar spine problem, manifested by disk protrusion at L4-
5.  The examiner noted that the veteran showed no evidence 
of hip problems on examination and the rest of the medical 
evidence does not reveal any evidence of hip problems 
apart from the veteran's subjective complaints of pain.  
The June 2001 VA examination reflects that the true source 
of the veteran's claimed hip pain was due to lumbar spine 
pathology, which is not currently adjudicated to be 
service connected and is not an issue that has been 
procedurally developed for appellate purposes.  

The veteran's primary contention has been that his 
service-connected right foot disorder caused his hip 
"arthralgias."  Specifically, he alleged that the pain in 
his right foot caused him to walk with a limp, which 
caused an adverse effect on his hips.  In support of his 
claim, he submitted a September 2000 report from his 
private podiatrist, Dr. Marram, who observed the veteran's 
gait to be a rigid antalgic gait with feet supinated.  He 
described the veteran's gait as looking like he was 
walking on nails.  Dr. Marram gave an opinion that it was 
as likely as not that the current painful conditions, 
including pain to the back and hips, were due to the 
service connected right foot injury.  He indicated that 
compensation in gait for this painful right foot condition 
injured areas inclusive of the veteran's hips and low 
back.  This report is the only evidence linking a hip/back 
problem to active duty.

In contrast, the report of the June 2001 VA examination 
gives an opposing opinion regarding the cause of the 
veteran's hip complaints.  The examiner, who is a VA 
attending physician, examined the veteran and recited the 
medical history from the claims file prior to providing an 
opinion that the veteran's claimed hip pain was as likely 
as not derived from his low back pathology.  The veteran 
was noted to have brought a lumbar spine CT scan that 
revealed a disk protrusion at L4-5.  He was also noted to 
have lumbar radiculopathy problems.  The examiner noted 
that the veteran's gait was abnormal due to his right foot 
disability and gave an opinion that bilateral knee and 
ankle arthralgias were as likely as not caused by the 
biomechanics that were apparently altered by his service 
connected right foot disability.  However, the examiner 
felt that, while possible, it was unlikely that this right 
foot condition would lead to a lumbar disk protrusion 
resulting in left radiculopathy.

The probative value of the opinion of the VA examiner, an 
attending physician, outweighs that of Dr. Marram, the 
veteran's private podiatrist.  The VA examiner's opinion 
appears to be based on a more complete review of history 
set forth in the claims file, in addition to the 
examination itself.  The examiner discussed the history of 
the foot disorder in detail, and also went into a detailed 
discussion as to the veteran's hip complaints, and 
concluded that the hip pain was actually a component of a 
lumbar pathology which was noted to have been shown on a 
CT scan reviewed by this examiner.  The examiner made a 
point of distinguishing the etiology of this lumbar spine 
pathology from that of the lower extremity disorders of 
the knee and ankles which were determined to be related to 
the right foot disorder.  Thus it appears that the VA 
examiner's opinion finding that the lumbar pathology was 
not likely related to the service connected right foot 
disorder is based on careful consideration of the findings 
on clinical examination and review of the medical 
evidence.

Dr. Marram's opinion regarding the etiology of the 
veteran's hip complaints appears to be based mostly on the 
history elicited from the veteran and from some recent 
records that were primarily focused on the foot pathology 
rather than other musculoskeletal complaints.  The hip and 
back complaints that were mentioned in this report were 
subjective in nature.  Thus Dr. Marram's opinion stating 
that the veteran injured his hips and back due to 
compensation for his right foot disorder appears to be 
based more on conjecture than the VA examiner's opinion.

There are no other records, either VA or private, that 
contain any objective orthopedic evidence to indicate that 
the veteran's bilateral hip pain complaints are related to 
his service connected right foot disability.

Based on the above, the Board concludes that the 
preponderance of the competent, credible and probative 
evidence is against the claim of service connection for 
arthralgias of the left or right hips as secondary to the 
service-connected right foot disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310(a).


ORDER

Entitlement to service connection for left hip arthralgia 
on a secondary basis is denied.

Entitlement to service connection for right hip arthralgia 
on a secondary basis is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

